internal_revenue_service u i l number release date date legend cc dom corp - plr-116585-97 company timber co state a date date business b business c x y dear this letter responds to your date request for rulings on behalf of company and its affiliates in regard to certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for consideration is summarized below company a c_corporation is a privately-held timber and forest products company organized under state a law and is on the accrual_method of accounting its tax_year ended on july company directly owns and manages large tracts of unimproved timberlands as well as interests in x and y prior to a restructuring that was completed by date company was engaged in harvesting timber from its timberlands and selling logs and pulpwood produced therefrom to customers company was also engaged in business b and business c either directly or through wholly-owned subsidiaries or controlled partnerships company restructured its operations to qualify to elect to be taxed as a real_estate_investment_trust reit company will change its tax_year to a calendar_year and elect to be treated as a reit beginning with its taxable_year starting on date company also plans to make the election described in notice_88_19 1988_1_cb_486 so that it will be subject_to rules similar to the rules of sec_1374 of the internal_revenue_code following company’s election to be taxed as a reit and during the recognition_period as defined in sec_1374 company proposes to dispose_of timber to timber co pursuant to a contract entitled timber harvest agreement between company and timber co attached and hereinafter the contract the term of the contract is one year company expects the contract to be governed by sec_631 under the contract company agrees to manage and maintain at its cost all of its timberlands in accordance with the terms of the contract and timber co agrees to harvest from those timberlands such merchantable timber as is designated in a harvest plan in accordance with the contract the harvest plan specifying the merchantable timber to be cut under the contract is prepared by company and includes for each geographic area subject_to the contract information concerning acreage estimated volume of each species to be harvested and any special restrictions or procedures affecting harvest operations the harvest plan must provide for the harvest of an agreed volume of saw timber and pulpwood timber the contract provides that in the event that unforeseen circumstances prevent the harvest of the agreed volume from the areas specified in the harvest plan that timber co will be allowed access to alternate areas in order to harvest the balance of that volume the contract provides that timber co shall cut remove and pay for the merchantable timber harvested in accordance with the harvest plan title to the timber remains with company until it is harvested payment will be made monthly based upon prevailing market price during the calendar_quarter for the class and species harvested the contract provides that the harvested timber will be scaled or weighed promptly after cutting and that timber co will submit to company a monthly report detailing for each area subject_to the harvest plan the total scaled volume and the total calculated price in the event of default by timber co company has the right to pursue money damages for losses or costs caused by the default and to pursue injunctive or other equitable relief including enforcement of timber co ’s contractual obligations the contract also provides that in the event that timber co is unable to complete the harvest of the merchantable timber in a particular geographic area within the term of the contract and does not promptly cure that failure timber co must pay to company an amount determined by company representing lost revenue or damage arising from that failure however such payment would be payable only if according to an opinion of counsel it would not jeopardize sec_631 treatment and would not adversely affect company’s status as a reit the contract provides that timber co shall pay all of its own costs of logging and hauling all yield taxes harvest taxes severance taxes and other taxes assessed in respect of timber harvested shall be paid_by timber co company shall pay all taxes assessments and other governmental impositions relating to the ownership management and operation of the timberlands timber co will not permit any lien to be enforced on or against the timberlands any improvement thereon or any timber for work labor materials supplies or equipment furnished by or at the request of timber co company reserves the right during the term of the contract to harvest timber from the timberlands in addition to the timber to be harvested by timber co as specified in the harvest plan during the term of the contract timber co is granted full and free access at all times to the timberlands and the nonexclusive right to use all roads and other means of ingress to and egress from the timberlands timber co is also granted the nonexclusive right to use any easement right of way license or permit for access belonging to company that may be useful or necessary to timber co in connection with the contract it is represented that company and timber co are independent entities and that all operations of timber co will be performed entirely for timber co 's account and not as an agent employee or contractor of company the contract provides that it does not create a partnership or fiduciary relationship between the parties the contract further provides that a purpose of the contract is to secure company treatment pursuant to sec_631 b and to harvest company’s merchantable timber company requests rulings that company’s dispositions of merchantable timber pursuant to the contract will satisfy the requirements of sec_631 for timber held by company for more than one year at the time it is cut if company makes the election provided for in notice_88_19 company will not be subject_to tax on its net_unrealized_built-in_gains on the date that it elects reit status but will instead be subject_to rules similar to the rules of sec_1374 company’s gain on dispositions of timber under the contract during the 10-year recognition_period will not be subject_to tax under sec_1374 on date the service published revproc_98_56 1998_46_irb_33 this revenue_procedure amplifies revproc_98_3 1998_1_irb_100 concerning matters in which the service will not issue advance rulings no rule to include certain issues arising under the timber coal and domestic_iron_ore industries under sec_631 and sec_1374 the no rule covers dispositions of timber under contracts governed by sec_631 revproc_98_56 applies to all ruling requests including any pending in or received by the national_office on or after date the date the revenue_procedure was released to the public company in requesting relief from the retroactive application of revproc_98_56 requested that the service issue its pending letter_ruling among the reasons and arguments presented in support of company’s request for relief was the fact that a number of taxpayers submitted requests for substantially identical rulings well after company’s submission and received their letter rulings having considered all the circumstances and the arguments and explanations presented by company we have concluded that granting relief is appropriate sec_631 provides that in the case of the disposal of timber held for more than one year before the disposal by the owner thereof under any form or type of contract by virtue of which the owner retains an economic_interest in the timber the difference between the amount_realized from the disposal of the timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss as the case may be on the sale of the timber the date of disposal of the timber shall be deemed to be the date the timber is cut but if payment is made to the owner under the contract before the timber is cut the owner may elect to treat the date of payment as the date of disposal of the timber for purposes of this subsection the term owner means any person who owns an interest in the timber including a sublessor and a holder of a contract to cut timber in order for there to be a disposal of timber under a contract for purposes of sec_631 the lessee must have a contractual obligation to cut specified timber see eg revrul_77_229 1977_2_cb_210 citing 251_f2d_163 9th cir 284_f2d_348 9th cir 302_f2d_289 5th cir opinion amended and reh den 305_f2d_557 cert_denied 371_us_921 pursuant to the contract timber co agrees to cut remove and pay for all of the merchantable timber designated in the harvest plan and company may seek monetary or other relief from timber co on default of timber co ’s obligations under the contract therefore timber co has a contractual obligation to cut specified timber sec_1_631-2 provides that in order to be the owner of timber a taxpayer must have a right to cut timber for sale on its own account or for use in its trade_or_business company has represented that it is the owner of the timber for purposes of sec_631 neither sec_631 nor the regulations thereunder give guidance on what constitutes a retained economic_interest sec_1_611-1 however provides than an economic_interest is possessed when a taxpayer has acquired by investment any interest in standing timber and secures by any form of legal relationship income derived from the severance of the timber to which the taxpayer must look for a return_of_capital in other words an owner retains an economic_interest under a timber cutting contract if the amount of the payment for the timber depends solely on the actual quantity of timber cut in this case because title to the designated timber including the risk of loss due to casualty stays with company until the timber is severed and paid for by timber co and because payments to company are based on the volume of timber severed from the property as determined by scaling or weighing company will be treated as having retained an economic_interest for purposes of sec_631 notice_88_19 provides that in the case of a c_corporation that elects to be taxed as a ric or reit or transfers assets to a ric or reit in a carryover_basis transaction treasury regulations that are to be promulgated will require the c_corporation to recognize any net built-in_gain the excess of aggregate gains including items of income over aggregate losses that would have been realized if the corporation had liquidated at the end of its last taxable_year in which it elects to be taxed as a ric or reit in lieu of the foregoing treatment notice_88_19 further provides that regulations will be issued that will permit the transferred ric or reit to elect to be subject_to rules similar to the rules of sec_1374 notice_88_19 states that the regulations will apply to conversions to ric or riet status or transfers to a ric or reit that are effective for taxable years beginning on or after date unless the provisions of subchapter_m apply to such corporation for the taxable_year including date finally notice_88_19 states that it can be relied upon by taxpayers to the same extent as a revenue_ruling or revenue_procedure sec_1374 imposes a corporate-level tax on an s corporation’s net_recognized_built-in_gain during the recognition_period generally years following a a c corporation’s conversion to s_corporation status sec_1374 or b an s corporation’s acquisition of c_corporation assets in a carryover_basis transaction sec_1374 sec_1374 provides that an s corporation’s net_recognized_built-in_gain for any taxable_year is generally its taxable_income for the year computed as if it were a c_corporation but taking into account only items treated as recognized_built-in_gain or recognized_built-in_loss sec_1374 provides that recognized_built-in_gain includes any gain recognized on the disposition of an asset during the recognition_period except to the extent the s_corporation shows that a it did not hold the asset as of the beginning of the first taxable_year for which it was an s_corporation the conversion date or b the gain recognized was greater than the excess of the asset’s fair_market_value over its adjusted_basis on the conversion date sec_1_1374-4 of the federal_income_tax regulations provides that sec_1374 applies to any gain_or_loss recognized during the recognition_period in a transaction treated as a sale_or_exchange for federal tax purposes sec_1374 provides that if the adjusted_basis of any asset is determined in whole or in part by reference to the adjusted_basis of any other asset held by the s_corporation on the conversion date the asset is treated as held by the s_corporation on the conversion date and any determination under sec_1374 with respect to that asset is made by reference to the fair_market_value and adjusted_basis of the other asset on the conversion date sec_1_611-3 of the regulations provides that the depletion of timber generally takes place at the time timber is cut to the extent that depletion is allowable in a particular taxable_year the depletion allowable is included as an item of cost in the closing_inventory of the timber products for the year in example of sec_1_1374-4 x is a c_corporation that elects to become an s_corporation effective date on the conversion date x owns a working_interest in an oil_and_gas property on which production of oil has not yet begun and the fair_market_value of the working_interest exceeds x’s basis in the working_interest by dollar_figure during the recognition_period x produces and sells oil from the working_interest and includes dollar_figure in income on the sale x’s dollar_figure of income is not recognized_built-in_gain because on the conversion date x held only a working_interest in the oil_and_gas property and not the oil it sold in example of sec_1_1374-4 y is a c_corporation that elects to become an s_corporation effective date on the conversion date y owns a royalty interest in an oil_and_gas property and the fair_market_value of the royalty interest exceeds y’s adjusted_basis in the royalty interest by dollar_figure during the recognition_period y sells the royalty interest and recognizes a gain of dollar_figure on the sale y’s dollar_figure gain is recognized_built-in_gain because y held the royalty interest on the conversion date based solely on the information submitted and authority set forth above we rule as follows company’s dispositions of merchantable timber pursuant to the contract will satisfy the requirements of sec_631 for timber held by company for more than one year at the time it is cut if company makes the election provided for in notice_88_19 company will not be subject_to tax on its net_unrealized_built-in_gains on the date that it elects reit status but will instead be subject_to rules similar to the rules of sec_1374 company’s gain on dispositions of timber under the contract during the 10-year recognition_period will not be subject_to tax under sec_1374 we express no opinion about the federal tax consequences of the above described transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from company’s elections or company’s disposal of timber that are not specifically stated in the rulings above in particular we express no opinion on whether any payments made representing lost revenue or damage arising from the failure of timber co to cut the timber specified in the contract jeopardize the contract’s qualification under sec_631 further we express no opinion concerning the federal_income_tax treatment of a the character of income derived from any timber disposition or from any payment under the contract b any timber disposition occurring during the recognition_period under any contract or arrangement other than the contract c any sale of logs cut before rather than during the recognition_period d income categories under sec_1374 other than those described in the rulings above and e the validity of the above described elections in addition no opinion is expressed and none was requested concerning whether company qualifies as a reit under subchapter_m part ii of chapter of the code no opinion is expressed and none was requested concerning company’s pre- election restructurings under any of the nonrecognition provisions of the code the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process this ruling letter has no effect on any earlier documents and is directed only to the taxpayer who requested it this ruling letter has no effect on revproc_98_56 sec_6110 provides that this ruling letter may not be used or cited as precedent the taxpayers involved must attach a copy of this letter to their federal_income_tax returns for company’s final tax_year as a c_corporation and for each recognition_period year in which an above-described disposition occurs pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by ___________________________ mark s jennings senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
